Upon reargument, order, in so far as it denies a motion to resettle an order so as to recite all papers used upon the original motion, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Such an order is appealable. (American Audit Co. v. Industrial Federation, 87 App. Div. 275; Farmers’ National Bank v. Underwood, 12 id. 269; Deutermann v. Pollock, 36 id. 522; Tuska v. Jarvis, 61 Misc. 224.) Decisions holding that an order denying a motion for resettlement is not appealable relate to motions made to modify or change the relief granted by the original order. (Place v. Hayward, 100 N. Y. 626; West Side National Bank v. Warsaw Discount Bank, 204 App. Div. 4; Pinchot v. New York Elevated R. R. Co., 49 id. 356; Waltham Manufacturing Co. v. Brady, 67 id. 102.) Kelly, P. J., Rich, Jayeox, Manning and Young, JJ., concur.